Exhibit 10.1

OPTION AGREEMENT

THIS OPTION AGREEMENT (this “Agreement”) is made and entered into as of
September 14, 2007 by and among Meeting Street Investments LLC, a Delaware
limited liability company (together with its successors and permitted assigns,
“MS LLC”) and Radian Guaranty, Inc., a Pennsylvania corporation (together with
its successors and permitted assigns, “Radian”).

WHEREAS, the principals of MS LLC each owns an indirect Interest in Sherman
Financial Group LLC, a Delaware limited liability company (“Sherman Financial”)
and may each desire to increase their direct or indirect equity interests in
Sherman Financial; and

WHEREAS, as part of the 2007 Transactions and concomitantly with the sale by
Radian of 300,000 Preferred Units and 1,672,547 Class A Common Units (as such
Preferred Units and Class A Common Units exist before giving effect to the
Recapitalization) to Sherman Capital, L.L.C., a Delaware limited liability
company and an affiliate of MS LLC (“Sherman Capital”), Radian is willing to
sell to MS LLC and MS LLC is willing to purchase from Radian, an option to
purchase all of Radian’s remaining Interest in Sherman Financial.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereto agree as follows:

Section 1. Grant of Call Option.

(a) Radian hereby grants to MS LLC an irrevocable option (the “Call Option”), on
the terms set forth in Section 2 below, to require Radian to sell to MS LLC on
the Call Settlement Date a number of Common Units in Sherman Financial
corresponding to the Call Option Amount in consideration of the payment by MS
LLC to Radian of the Call Settlement Price.

(b) The Call Option shall expire immediately following the exercise thereof or,
if unexercised, shall expire as of the close of business on the date that is 365
days after the Effective Date or, if such date is not a Business Day, as of the
close of business of the following Business Day.

(c) Definitions. For purposes of this Agreement, the following terms shall have
the following meaning:

“Business Day” means any day other than (a) Saturday or Sunday or (b) a day on
which commercial banks in New York, New York, are authorized or required by
applicable Law or executive order to close.

“Call Exercise Date” has the meaning set forth in Section 2.

“Call Exercise Period” means the period beginning on the Effective Date and
ending on the date that is 365 days after the Effective Date or, if such date is
not a Business Day, the following Business Day.



--------------------------------------------------------------------------------

“Call Option Amount” means, as of any date of determination during the Call
Exercise Period, the aggregate percentage of Radian’s ownership in Sherman
Financial (or, if applicable, of any of Radian’s successors or permitted
assigns).

“Call Settlement Date” has the meaning set forth in Section 2.

“Call Settlement Price” means an amount equal to the Call Option Amount as of
the Call Settlement Date multiplied by $1.5 billion and reduced by an amount
equal to fifty (50) percent of all distributions made by Sherman Financial with
respect to the Call Option Amount from and including the Effective Date to and
including the Call Settlement Date.

“Effective Date” has the meaning set forth in Section 3.

“Governmental Entity” means any foreign, federal, state or local government and
any agency or instrumentality thereof, including, without limitation, any court
or regulatory body.

“Law” means any statute, law, ordinance, regulation, rule, code, order, rule of
common law or judgment enacted, promulgated, issued, enforced or entered by any
Governmental Entity.

“Party” or “Parties” means the Persons party to this Agreement who appear on the
signature page to this Agreement.

“Radian” has the meaning set forth in the introductory paragraph to this
Agreement.

“Recapitalization” has the meaning set forth in the Sherman Securities Purchase
Agreement.

“Representatives” means, with respect to any Party, such Party’s agents,
representatives (including its employees, attorneys and consultants, financial
or otherwise) and affiliates.

“Sherman Financial” has the meaning set forth in the first recital to this
Agreement.

“Sherman Financial LLC Agreement” means the Fifth Amended and Restated Limited
Liability Company Agreement of Sherman Financial, effective as of September 1,
2007.

All other capitalized terms used herein without definition shall have the
respective meanings ascribed to them in the Sherman Financial LLC Agreement.

As used in this Agreement, unless the context otherwise requires, words in the
singular include the plural and words in the plural include the singular. A
reference to any Party to this Agreement or any other agreement or document
shall include such Party’s successors and permitted assigns. A reference to any
agreement or order shall include any amendment of such agreement or order from
time to time in accordance with the terms herewith and therewith. A reference to
any legislation, to any provision of any

 

2



--------------------------------------------------------------------------------

legislation or to any regulation issued thereunder shall include any amendment
to, and any modification or re-enactment thereof, any legislative provision or
regulation substituted therefor and all regulations issued thereunder or
pursuant thereto. The headings contained in this Agreement are for convenience
and reference only and do not form a part of this Agreement. Section references
in this Agreement refer to sections of this Agreement unless otherwise
specified.

Section 2. Exercise of Call Option.

(i) MS LLC shall have the right, but not the obligation, to exercise its Call
Option on any Business Day during the Call Exercise Period (such date of
exercise, the “Call Exercise Date”), by giving written notice to Radian
indicating that it will purchase the Common Units in Sherman Financial
corresponding to the Call Option Amount pursuant to its Call Option, on a date
no sooner than five (5) Business Days and no later than ten (10) Business Days
after the Call Exercise Date (such purchase date, the “Call Settlement Date”).

(ii) Unless otherwise agreed by the Parties, MS LLC shall make payment on the
Call Settlement Date of the Call Settlement Price in immediately available funds
to the account specified in writing by Radian to MS LLC. On the Call Settlement
Date, Radian will deliver the Common Units in Sherman Financial corresponding to
the Call Option Amount to MS LLC, free and clear of all Liens, other than such
Liens as may arise under the Sherman Financial LLC Agreement.

Section 3. Effectiveness.

This Agreement shall become effective on the date on which the transactions
contemplated by the Sherman Securities Purchase Agreement are consummated (such
date, the “Effective Date”).

Section 4. Representations of Radian. As a material inducement to MS LLC to
enter into this Agreement and consummate the transactions contemplated hereby,
Radian hereby represents and warrants to MS LLC as follows:

(i) Organization. Radian is a corporation validly existing and in good standing
(or its equivalent) under the laws of the State of its incorporation.

(ii) Equity Interests and Related Matters. There are no statutory or contractual
preemptive rights or rights of first refusal or Liens or other similar
restrictions with respect to the grant of the Call Option or the purchase and
sale of Common Units in Sherman Financial pursuant to the Call Option (other
than those contained in the Sherman Financial LLC Agreement). Except for the
Sherman Financial LLC Agreement, there are no agreements or understandings
between Radian and any other persons with respect to the voting or transfer of
Radian’s Interest in Sherman Financial or with respect to any other aspect of
Sherman Financial’s governance.

(iii) Authorization. The execution, delivery and performance of this Agreement
and all of the other agreements executed in connection with this Agreement to
which such Radian is a party and the grant of the Call Option hereunder and the
sale of the Common Units in Sherman Financial hereunder by Radian have been duly
authorized Radian. This Agreement, when executed and delivered by Radian in
accordance with the terms hereof, shall constitute a valid and binding
obligation of Radian, enforceable against Radian in accordance with its terms.

 

3



--------------------------------------------------------------------------------

(iv) Noncontravention. The execution and delivery by Radian of this Agreement,
the grant of the Call Option and the sale of the Common Units in Sherman
Financial hereunder and the fulfillment of and compliance with the terms hereof
do not and will not (i) conflict with or result in a material breach of the
terms, conditions or provisions of, (ii) constitute a material default under
(whether with or without the passage of time, the giving of notice or both),
(iii) result in the creation of any Lien upon Radian’s Interest, or (iv) require
that Radian obtain or make any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any third party or
any Governmental Entity pursuant to any Law or judgment enacted, promulgated,
issued, enforced or entered by any Governmental Entity to which such Radian is
subject, the organizational documents of Radian or any material agreement,
instrument, order, judgment or decree to which Radian is subject (other than the
Sherman Financial LLC Agreement), except as has not had and would not have a
material adverse effect on Radian’s ability to consummate the transactions
contemplated by this Agreement.

(v) No Brokers or Finders. Other than Samuel J. Weinhoff, neither Radian nor any
of its directors, officers, employees, shareholders or agents have retained,
employed or used any broker or finder in connection with the transactions
contemplated by this Agreement or in connection with the negotiation thereof.

Section 5. Miscellaneous.

(a) Actions Following Call Option Exercise. Upon payment of the Call Settlement
Price, MS LLC and Radian shall take all such action as may be necessary under
the Sherman Financial LLC Agreement to reflect the transactions consummated
pursuant to this Agreement on the books and records of Sherman Financial. At the
reasonable request of any other Party hereto and without further consideration,
each Party hereto shall execute and deliver such additional documents and take
such further action as may be necessary or appropriate under all applicable Laws
to consummate and make effective, in the most expeditious manner practicable,
the exercise of the Call Option and the transfer of Radian’s Interest purchased
by MS LLC pursuant to the exercise thereof.

(b) Disclosure, Announcements, Confidentiality. (i) Except as otherwise required
by Law or the rules of the New York Stock Exchange, as such Law and rules are
interpreted by counsel (who may be inside counsel) for a Party, no Party shall,
or shall permit any of its Affiliates to, issue or cause the publication of any
press release or other public announcement with respect to, or otherwise make
any public statement concerning, the transactions contemplated by this Agreement
without prior consultation of the other Party.

(ii) The Parties hereto agree to keep the transactions contemplated by this
Agreement and all other agreements and documents executed in connection with the
2007 Transactions (other than this Agreement itself and the terms hereof) (the
“Confidential Information”) strictly confidential, and no Party shall, without
the prior written consent of the other Party, disclose the

 

4



--------------------------------------------------------------------------------

Confidential Information to any person (other than its Representatives), except
to the extent a Party is advised by its counsel (who may be internal counsel)
that such disclosure is required by Law (in which case, the provisions of the
following sentence shall apply). Notwithstanding anything in this Agreement to
the contrary, (a) in the event that a Party hereto is advised by its counsel
that disclosure of any item constituting Confidential Information is required by
Law, it is agreed that such Party or its Representative, as the case may be,
(x) shall notify the other Party of such requirement as promptly as practicable,
(y) may, without liability hereunder, disclose such item in the manner it is
advised is required by Law and (z) will exercise its best efforts to have
confidential treatment accorded to any provision of such item that a Party
hereto reasonably requests to have accorded such treatment if such requesting
Party takes primary responsibility for preparing and, to the extent permissible
by Law, processing such request and (b) disclosure of any item of Confidential
Information shall be permitted hereunder if and to the extent expressly
permitted by any provision of such item of Confidential Information.

(c) Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the Parties hereto and their successors. This Agreement may not be assigned
by any Party hereto without the prior written consent of the other Party hereto,
except that (i) MS LLC may assign any or all of its rights, interests and
obligations hereunder to any member of the Sherman Capital Group, any member of
Sherman Capital or any Affiliate of any member of Sherman Capital and
(ii) Radian shall assign any or all of its rights, interests and obligations
hereunder to any member of the Radian Group, Radian Group, Inc. or any of the
Affiliates of Radian Group, Inc. to the extent another member of the Radian
Group, Radian Group Inc. or any of its Affiliates would become the owner of any
or all of Radian’s Interest during the Call Exercise Period, in the case of
either clause (i) or clause (ii), without the prior consent of the other Party;
provided, that any such assignee agrees in writing to be bound by all of the
terms, conditions and provisions contained herein.

(d) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

(e) Resolutions of Disputes.

(i) Generally. Unless prohibited by applicable Law, the Parties agree that any
dispute, controversy or claim arising out of or relating to this Agreement or
the performance by the Parties of its terms shall be settled by binding
arbitration held in the Borough of Manhattan, City of New York, State of New
York in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect, except as specifically otherwise
provided in this Section 5(e). Notwithstanding the foregoing, to the extent the
arbitrator(s) does not possess the power to subpoena witnesses necessary to the
resolution of a dispute, controversy or claim brought hereunder which a court of
competent jurisdiction would possess, such dispute, controversy or claim shall
not be subject to the terms of this Section 5(e) and shall instead be subject to
resolution in such court. If the Parties to the Sherman Financial LLC Agreement
are engaged in or submit a matter to arbitration with respect to or related to
the same subject matter as a matter which is to be submitted to arbitration
pursuant to this Agreement, such arbitrations shall be jointly conducted.

 

5



--------------------------------------------------------------------------------

(ii) Arbitrators. If the matter in controversy (exclusive of attorney fees and
expenses) shall appear, as at the time of the demand for arbitration, to exceed
$500,000, then the panel to be appointed shall consist of three neutral
arbitrators; otherwise, one neutral arbitrator. No arbitrator shall be a current
or former officer, manager, director or employee of any Party or any member of
Sherman Financial.

(iii) Procedures: No Appeal. The arbitrator(s) shall allow such discovery as the
arbitrator(s) determines appropriate under the circumstances and shall resolve
the dispute as expeditiously as practicable, and if reasonably practicable,
within 120 days after the selection of the arbitrator(s). The arbitrator(s)
shall give the Parties written notice of the decision, with the reasons therefor
set out, and shall have 30 days thereafter to reconsider and modify such
decision if any Party so requests within 10 days after the decision. Thereafter,
the decision of the arbitrator(s) shall be final, binding, and nonappealable
with respect to all persons, including (without limitation) persons who have
failed or refused to participate in the arbitration process, except to the
extent such decision shall be premised upon an erroneous application of or shall
be contrary to applicable Law. In making any decision, the arbitrator(s) is
instructed to preserve, as nearly as possible, to the extent compatible with
applicable Law, the original business and economic intent of the Parties
embodied in this Agreement.

(iv) Authority. The arbitrator(s) shall have authority to award relief under
legal or equitable principles, including interim or preliminary relief, and to
allocate responsibility for the costs of the arbitration and to award recovery
of attorneys’ fees and expenses in such manner as is determined to be
appropriate by the arbitrator(s).

(v) Entry of Judgment. Judgment upon the award rendered by the arbitrator(s) may
be entered in any court having in personam and subject matter jurisdiction. Each
Party hereby submits to the in personam jurisdiction of the federal and state
courts in the Southern District of New York, and in the borough of Manhattan for
the purpose of confirming any such award and entering judgment thereon.

(vi) Confidentiality. Subject to Section 5(b) hereof, all proceedings under this
Section 5(e) and all evidence given or discovered pursuant hereto, shall be
maintained in confidence by all Parties and by the arbitrators.

(vii) Continued Performance. The fact that the dispute resolution procedures
specified in this Section 5(e) shall have been or may be invoked shall not
excuse any Party from performing its obligations under this Agreement and during
the pendency of any such procedure all Parties shall continue to perform their
respective obligations in good faith.

(viii) Tolling. All applicable statutes of limitation shall be tolled while the
procedures specified in this Section 5(e) are pending. The Parties will take
such action, if any, required to effectuate such tolling.

(f) Waiver of Jury Trial. WITHOUT LIMITING SECTION 5(E), AND ONLY TO THE EXTENT
THAT ANY PROVISION OF SECTION 5(E) IS HELD BY A COURT OF COMPETENT JURISDICTION
NOT TO BE ENFORCEABLE,

 

6



--------------------------------------------------------------------------------

EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM THEREIN TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW.

(g) Amendments. Neither this Agreement nor any provision hereof may be amended,
modified or waived except by an instrument in writing duly signed by or on
behalf of the Parties.

(h) Specific Performance. The Parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the Parties hereto shall be entitled
to specific performance of the terms hereof, in addition to any other remedy at
Law or in equity.

(i) Notice. Notices, requests, permissions, waivers, and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
received if delivered by facsimile transmission:

If to Radian:

Radian Guaranty, Inc.

1601 Market Street

Philadelphia, PA 19103-2337

Attention: General Counsel

Telephone No.: (215) 231-1647

Fax No.: (215) 405-9160

If to MS LLC:

Meeting Street Investments LLC

c/o Sherman Capital Markets LLC

200 Meeting Street

Charleston, South Carolina 29401

Attention: General Counsel

Telephone No.: (843) 266-1717

Telecopy No.: (843) 722-1884

(j) Headings. The headings of this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.

 

RADIAN GUARANTY, INC. By:  

/s/ Mark A. Casale

Name:   Mark A. Casale Title:   President MEETING STREET INVESTMENTS LLC By:  

/s/ Leslie G. Gutierrez

Name:   Leslie G. Gutierrez Title:   Authorized Representative

Signature Page to Option Agreement